COHEN, J.
Israel Chartrand appeals a final order that dismissed his complaint against a myriad of individuals. In his pro se complaint, Chartrand alleged nine counts: (1) civil conspiracy; (2) conversion; (3) breach of fiduciary duty; (4) intentional alienation; (5) demand for accounting; (6) undue influence; (7) intentional infliction of emotional distress; (8) appointment of a court monitor; and (9) review and removal of guardian.
Under the best of circumstances, Chart-rand would have difficulty meeting his burden of proof on these counts. Due to his incarceration in the Department of Corrections, these are not the best of circumstances for Mr. Chartrand. Perhaps recognizing this, the trial court sua sponte reviewed Chartrand’s complaint pursuant to section 57.085(6), Florida Statutes, and entered a final order dismissing the complaint with prejudice. In the order, the court dismissed count four because it requested damages for a mental injury without a related allegation of physical injury, and the remaining counts because they were unlikely to succeed on the merits. See § 57.085(6)(c), (9)(d), Fla. Stat. (2014).
We affirm the dismissal with prejudice of counts: (1) civil conspiracy; (2) conversion; (4) intentional alienation; (5) demand for accounting; (6) undue influence; and (7) intentional infliction of emotional distress. Chartrand is unable to establish any legal basis for relief on those counts. We reverse and remand, however, as to counts: (3) breach of fiduciary duty; (8) appointment of a court monitor; and (9) review and removal of guardian. While facing an uphill battle, Chartrand should at least be given an opportunity to amend his complaint on those counts.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
LAWSON and BERGER, JJ., concur.